DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 07/09/2020, the following represents the changes from the previous claims: Claims 1 and 11 were amended. Claims 1-13 are presented for examination. 

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

3. 	Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitation "any other teat scrubbers in all of said system are placed completely below said one or more teat dip inlet ports" in lines 6-7. It is unclear if there are other teat scrubbers placed completely below the one or more teat dip inlet ports or if there are no other teat scrubbers placed completely below the one or more teat dip inlet ports.
	b. Claims 2-13 are rejected as depending upon a rejected claim.
	
4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1 and 3-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mottram et al. (US 5,673,650) in view of Farina et al. (US 5,211,132).  
	a. Regarding claim 1, Mottram teaches a teat dip application system comprising a teat cup H [supported for example in a teat cup col. 3 line 35; apparatus may be arranged inside a teat cup like device col. 4 lines 1-2] having an opening AP for inserting therein a teat of a dairy animal [a teat can easily enter the element by passing through the aperture AP col. 2 lines 35-36 FIG. 2]; one or more teat dip inlet ports located on said teat cup [one or more small holes to allow liquid supplied thereto to emerge to wash the teat col. 2 lines 21-23]; one or more inflatable teat scrubbers M1-M4, E [members may be inflatable or stiffenable by fluid pressure or be inherently stiff to exert shearing along the surface of teat in said inner part of the aperture col. 1 lines 41-42] located inside said teat cup [members may be inflatable or stiffenable by fluid pressure or be inherently stiff to exert shearing along the surface of teat in said inner part of the aperture col. 1 lines 41-42; several inwardly extending curved tubular members M1 to M4. The tubular members are preferably capable of being stiffened by supply of fluid pressure col. 2 lines 4-6 FIGS. 1-2]; one or more inflation ports C in fluid communication with said one or more teat scrubbers [The tubular members are preferably capable of being stiffened by supply of fluid pressure FP through a connection C col. 2 lines 5-7] wherein at least one of said teat scrubbers comprises areas with textures T1 [The surface of the tubular members may have ripples, smooth projections or other surface texture T1, T2 to enhance their cleaning action col. 2 lines 8-10].
	Mottram does not specifically teach one or more teat scrubbers and any other teat scrubbers in all of said system are placed completely below said one or more teat dip inlet ports. Farina teaches one or more teat scrubbers 6, 6a and any other teat scrubbers 7, 7a in all of said system are placed completely below said one or more teat dip inlet ports 22 [FIG. 3] for the purpose of providing for conveying washing liquids into the chamber of a teat cup and thoroughly scrubbing the teats of dairy animals prior to milking. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat dip application system taught by Mottram to include one or more teat scrubbers and any other teat scrubbers in all of said system are placed completely below said one or more teat dip inlet ports as taught by Farina because doing so would have 
c. Regarding claim 3, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 1, wherein said one or more teat scrubbers M1-M4, E comprise inflatable bladders [members may be inflatable or stiffenable by fluid pressure or be inherently stiff to exert shearing along the surface of teat in said inner part of the aperture col. 1 lines 41-42; several inwardly extending curved tubular members M1 to M4. The tubular members are preferably capable of being stiffened by supply of fluid pressure col. 2 lines 4-6 FIGS. 1-2].
d. Regarding claim 4, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 11, wherein each texture comprises a cleansing pattern and a scrubbing pattern different than a cleansing pattern and a scrubbing pattern of another texture T1 [The surface of the tubular members may have ripples, smooth projections or other surface texture T1, T2 to enhance their cleaning action col. 2 lines 8-10].
e. Regarding claim 5, Mottram in view of Farina teaches (references to Farina) the teat dip application system according to claim 11, wherein each texture provides a holding strength different than a holding strength of another texture [The surface of the tubular members may have ripples, smooth projections or other surface texture T1, T2 to enhance their cleaning action col. 2 lines 8-10].
f. Regarding claim 6, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 1 having teat cup H. Mottram further teaches teat cup H comprises a robotic arm interface member [a housing for mounting on a robot for automatically controlled cleaning of teats col. 2 lines 53-54].
g. Regarding claim 7, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 1 having teat cup H. Mottram further teaches teat cup H comprises a drain port D [There may be at least one drain D in the housing col. 3 lines 5-6]. 
h. Regarding claim 8, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 1 having one or more teat holders/scrubbers M1-M4, E. Mottram further teaches one or more teat holders/scrubbers M1-M4, E are covered with a covering [A form of teat cup liner may be used col. 3 line 34].
M1-M4, E. Mottram in view of Farina teaches (references to Farina) the teat dip application system according to claim 1 having one or more teat scrubbers 6, 7 that comprise a plurality of teat scrubbers and said one or more teat dip inlet ports 22 comprise a plurality of teat dip inlet ports, and said teat scrubbers extend between two of said teat dip inlet ports that are adjacent to each other [FIG. 3].
j. Regarding claim 10, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 1 having one or more teat dip inlet ports that comprise a plurality of teat dip inlet ports and one or more teat scrubbers M1-M4, E. Mottram further teaches one or more teat scrubbers M1-M4, E comprise discrete inflatable portions [members may be inflatable or stiffenable by fluid pressure or be inherently stiff to exert shearing along the surface of teat in said inner part of the aperture col. 1 lines 41-42; several inwardly extending curved tubular members M1 to M4. The tubular members are preferably capable of being stiffened by supply of fluid pressure col. 2 lines 4-6 FIGS. 1-2] that extend between two teat dip inlet ports adjacent to each other [one or more small holes to allow liquid supplied thereto to emerge to wash the teat col. 2 lines 21-23 FIG. 2].
k. Regarding claim 11, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 1 having one or more teat scrubbers M1-M4, E. Mottram further teaches at least one of said teat scrubbers M1-M4, E comprises areas with textures each having a different texture than another area [The surface of the tubular members may have ripples, smooth projections or other surface texture T1, T2 to enhance their cleaning action col. 2 lines 8-10].
l. Regarding claim 12, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 11 wherein each texture has a coefficient of friction different from a coefficient of friction of another texture [The surface of the tubular members may have ripples, smooth projections or other surface texture T1, T2 to enhance their cleaning action col. 2 lines 8-10]. 

7. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mottram et al. (US 5,673,650) in view of Farina et al. (US 5,211,132) and Eriksson et al. (US 6,321,682).  
 Regarding claim 2, Mottram in view of Farina teaches (references to Mottram) the teat dip application system according to claim 1, having one or more teat dip inlet ports [one or more small holes to allow liquid supplied thereto to emerge to wash the teat col. 2 lines 21-23; The wash liquid may be the pressurizing liquid col. 2 line 23]. Mottram in view of Farina does not specifically teach one or more teat dip inlet ports comprises a nozzle faced inwards in said teat cup. Eriksson teaches one or more teat dip inlet ports comprises a nozzle 59 faced inwards in said teat cup 53 [FIG. 3] for the purpose of providing for a teat to be cleaned by being inserted into  the teatcup and sprayed by high speed cleaning fluid ejected from a nozzle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat dip application system taught by Mottram in view of Farina to include one or more teat dip inlet ports comprises a nozzle faced inwards in said teat cup as taught by Eriksson because doing so would have provided for a teat to be cleaned by being inserted into the teatcup and sprayed by high speed cleaning fluid ejected from a nozzle.

8. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mottram et al. (US 5,673,650) in view of Farina et al. (US 5,211,132) and Chowdhury (US 6,745,718).
a. Regarding claim 13, Mottram in view of Farina teaches the teat dip application system according to claim 11 having the different textures. Mottram in view of Farina does not specifically teach the different textures comprise a multi-pointed texture, a multi-ribbed texture, or a multi-waved texture. Chowdhury teaches different textures [embossed pattern 58 is provided along inner surface 52 of barrel wall 50. The embossed pattern is a raised pattern 60 having portions such as 62, 64, 66 protruding into hollow interior 54. In one embodiment, the pattern is a plurality of raised dots as shown at 68 in FIG. 4, which dots may vary in size, col. 2 lines 26-31] comprise a multi-pointed texture [FIG. 5], a multi-ribbed texture [Raised ribs 62, 64, 66 may vary in size as shown, for example each rib has a radius of curvature taken from inner surface 52 of barrel wall 42, and the series of ribs R1 through Rn, e.g. 62through 66, progressing from an uppermost rib R1, e.g. 62, through a lowermost rib Rn, e.g. 66, and wherein the radius of curvature of the ribs decreases from R1through Rn, as shown at the progressively decreasing radius of curvature of ribs 62 through 66 col. 2 lines 55-62 FIG. 3], or a multi-waved texture [the pattern is a wave shape 82, FIG. 9, having a plurality of peaks 84 alternating with a plurality of valleys 86 axially spaced therebetween. In another embodiment, FIG. 10, the pattern is provided by a wave shape 88 having a plurality of peaks 90 alternating with a plurality of valleys 92 circumferentially spaced therebetween col. 2 lines 42-48] for the purpose of providing a textured embossed raised pattern which is used to grip the teat with protruding portions that have a frictional effect for reducing slip or creep along the teat. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat dip application system taught by Mottram in view of Farina to include a multi-pointed texture, a multi-ribbed texture, or a multi-waved texture as taught by Chowdhury because doing so would have provided a textured embossed raised pattern which is used to grip the teat with protruding portions that have a frictional effect for reducing slip or creep along the teat.

Response to Arguments
9.	Applicant’s arguments from the response filed on 01/31/2021, see page 4, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1)	Claim 1 has been amended to clarify that “said one or more teat scrubbers and any other teat scrubbers in all of said system are placed completely below said one or more teat dip inlet ports”. Accordingly, claims 1-13 are deemed allowable.
	Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As is clearly shown and can be seen in Examiner annotated Figure 3 of Farina reproduced below, Farina teaches one or more teat scrubbers 6, 6a and any other teat scrubbers 7, 7a in all of said system are placed completely below said one or more teat dip inlet ports 22 [FIG. 3].  

    PNG
    media_image1.png
    900
    1459
    media_image1.png
    Greyscale

Examiner Annotated Farina Figure 3.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

                                                                                                                                                                                                  /PETER M POON/Supervisory Patent Examiner, Art Unit 3643